Citation Nr: 1449694	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  07-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paul D. Bradley, Agent


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1997 to November 2004.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, July 2011, and September 2012, the case was remanded for additional development and to satisfy notice requirements.  

The issues of service connection for a left knee disability; service connection for PTSD; an increased rating for an acquired psychiatric disability other than PTSD (already service-connected as mood disorder); and an increased rating for right retropatellar pain syndrome have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

In September 2012, the Board remanded the issue of entitlement to a TDIU rating to afford the Veteran an examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The January 2013 VA general medical and psychiatric examiners essentially opined that the Veteran's service-connected disabilities do not preclude occupational functioning in a sedentary, structured, and solitary work environment that accommodates physical limitations.  

An April 2014 rating decision by the RO increased the rating for mood disorder to 30 percent, effective July 10, 2013.  The Board notes that the July 10, 2013, VA Form 21-0820 (Report of General Information) which appears to be the basis for the increased rating for mood disorder is not associated with the appeals record; the July 10, 2013, VA Form 21-0820 must be associated with the record.  

Further, the rating increase for mood disorder (effective July 10, 2013) indicates that the Veteran's service-connected disability increased in severity subsequent to the January 2013 VA examinations.  The Board finds the January 2013 VA examiners' opinions inadequate, as they do not address the Veteran's current level of impairment due to his service-connected disabilities.  Accordingly, the Board finds that a new VA examination is necessary. 

The Board notes that the Veteran's service-connected disabilities now include degenerative joint disease of the lumbar spine, rated as 40 percent disabling; mood disorder, rated as 30 percent disabling; right sided radiculopathy L4-S1, rated as 10 percent disabling; right retropatellar pain syndrome, rated as 10 percent disabling; postoperative residuals of granulomatous epididymitis with left epididymectomy, noncompensably disabling; and pseudofolliculitis barbae, noncompensably disabling.  The total disability rating is 70 percent.  

However, in July 2013 statements, the Veteran and his newly-appointed representative raised claims of entitlement to service connection for a left knee disability; service connection for PTSD; an increased rating for an acquired psychiatric disability other than PTSD (already service-connected as mood disorder); and an increased rating for right retropatellar pain syndrome.  In light of the foregoing, the Board finds that the matter on appeal, entitlement to a TDIU rating, is inextricably intertwined with the as-yet-unadjudicated claims raised in the July 2013 statement, and consideration of a TDIU rating must be deferred pending resolution of those claims.  

Finally, the Board notes that the most recent VA treatment records associated with the record are from October 2012; updated copies of such records should be secured for the record.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of updated VA treatment records since October 2012 and associate them with the record.  

2. Associate with the record the July 10, 2013, VA Form 21-0820 Report of General Information that is referenced by the St. Petersburg RO's April 2014 rating decision.  

3. With respect to service connection for a left knee disability, service connection for PTSD, an increased rating for an acquired psychiatric disability other than PTSD (already service-connected as mood disorder), and an increased rating for right retropatellar pain syndrome, the AOJ should provide the Veteran the notice appropriate in service connection and increased rating claims; afford him the opportunity to respond and arrange for any further development indicated; and then adjudicate his pending claims.  This adjudication must be in a rating decision (adjudication in a supplemental statement of the case (SSOC) is not sufficient).  

If any determination is negative, the Veteran should be so advised, and also advised of his appellate rights and that the matters will not be before the Board unless he initiates (and perfects) an appeal in the above matter(s).  

4. After completion of the above, the AOJ should afford the Veteran a new VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and a copy of this remand must be made available to the examiner.  All necessary special studies or tests are to be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner should also evaluate, to the extent possible, the severity of the Veteran's service-connected disabilities, as listed above.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether one or more of the Veteran's service-connected disabilities, listed above, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  No consideration with respect to unemployability can be given to the Veteran's nonservice-connected disabilities or age.  The examiner should fully explain all opinions stated.  

5. After the development sought above and any further necessary development is completed, the AOJ should review the expanded record and readjudicate the Veteran's claim seeking a TDIU rating in light of the determinations on the pending service connection and increased rating claims and the VA examination regarding employability.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

